 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of August 31, 2016 by
and between each seller identified on the signature page hereto (the “Seller”)
and San Lotus Inc., a California corporation (the “Purchaser”).

 

RECITALS

 

A.  Seller owns a total of 50,000 shares of the issued and outstanding shares of
common stock (the “Shares”) of San Lotus Holding Inc., a British Virgin Islands
corporation (the "Company").

 

B. Pursuant to the terms and conditions of this Agreement, Seller desires to
sell, and Purchaser desires to purchase, all of the Seller’s rights, title and
interest in and to all of the Company’s shares held by Seller (the “BVI Shares”)
as further described herein.

 

C. Following the Purchaser’s acquisition of the BVI Shares, Seller will
relinquish their entire interests in the Company, including all Company assets,
and Purchaser will become the majority owner of the Company and will assume
responsibility for overseeing the management, property and personnel of the
Company.

 

                NOW, THEREFORE, in consideration of the covenants, promises and
representations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties agree as follows:

 

1.          Incorporation of Recitals.  The recitals set forth above are
incorporated herein by reference.

 

2.             Agreement to Purchase and Sell.  Subject to the terms and
conditions of this Agreement, simultaneous with the execution and delivery of
this Agreement, Seller shall sell, assign, transfer, convey and deliver to
Purchaser, and Purchaser shall accept and purchase, the BVI Shares and any and
all rights in the BVI Shares to which Seller is entitled, and by doing so Seller
shall be deemed to have assigned all of their rights, title and interest in and
to the BVI Shares to Purchaser.  Such sale of the BVI Shares shall be evidenced
by stock certificates, duly endorsed in blank or accompanied by stock powers
duly executed in blank or other instruments of transfer in form and substance
reasonably satisfactory to the transfer agent of the Company or the Company, in
the event the Company has no transfer agent. 

 

3.           Consideration.  In consideration for the sale of the BVI Shares,
Purchaser shall pay to Seller $1 in cash, (the “Purchase Price”).

 

4.           Closing; Deliverables. The Purchase Price for the Shares is in an
aggregate of USD$1, and after the execution of this Agreement, the purchase and
sale of the Shares under this Agreement shall be held on January 1, 2017 (the
“Closing”).

 

 5.      Representations and Warranties of Seller.  As an inducement to
Purchaser to enter into this Agreement and to consummate the transactions
contemplated herein, each Seller represents and warrants to Purchaser as
follows:

 

5.1           Authority.  Seller has the right, power, authority and capacity to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to perform his or her obligations under this Agreement.  This
Agreement constitutes the legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with the terms hereof.

 

5.2           Ownership.  Seller is the sole record and beneficial owner of the
BVI Shares, has good and marketable title to the BVI Shares, free and clear of
all Encumbrances (hereafter defined), other than applicable restrictions under
applicable securities laws, and has full legal right and power to sell, transfer
and deliver the BVI Shares to Purchaser in accordance with this
Agreement.  “Encumbrances” means any liens, pledges, hypothecations, charges,
adverse claims, options, preferential arrangements or restrictions of any kind,
including, without limitation, any restriction of the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership.  Upon the
execution and delivery of this Agreement, Purchaser will receive good and
marketable title to the BVI Shares, free and clear of all Encumbrances, other
than restrictions imposed pursuant to any applicable securities laws and
regulations.  There are no stockholders’ agreements, voting trusts, proxies,
options, rights of first refusal or any other agreements or understandings with
respect to the Shares.

 

5.3           Valid Issuance.  The BVI Shares are duly authorized, validly
issued, fully paid and non-assessable, and were not issued in violation of any
preemptive or similar rights.

 

5.4           No Conflict.  None of the execution, delivery or performance of
this Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which the Seller is a party or by which he is bound, or
to which the BVI Shares are subject; or (ii) any federal, state, local or
foreign law, ordinance, judgment, decree, order, statute or regulation, or that
of any other governmental body or authority, applicable to the Seller or the BVI
Shares.

 

5.5             No Consent.  No consent, approval, authorization or order of, or
any filing or declaration with any governmental authority or any other person is
required for the consummation by the Seller of any of the transactions on its
part contemplated under this Agreement.

 

                5.6           No General Solicitation or Advertising. Neither
any Seller nor any of its affiliates nor any person acting on its or their
behalf (i) has conducted or will conduct any general solicitation (as that term
is used in Rule 502(c) of Regulation D) or general advertising with respect to
any of the BVI Shares, or (ii) made any offers or sales of any security or
solicited any offers to buy any security under any circumstances that would
require registration of the Shares under the Securities Act of 1933, as amended
(the “Securities Act”).

 

                5.7           Full Disclosure. No representation or warranty of
the Seller to the Purchaser in this Agreement omits to state a material fact
necessary to make the statements herein, in light of the circumstances in which
they were made, not misleading. There is no fact known to the Seller that has
specific application to the BVI Shares or the Company that materially adversely
affects or, as far as can be reasonably foreseen, materially threatens the BVI
Shares or the Company that has not been set forth in this Agreement.

 

6.      Representations and Warranties of Purchasers.  As an inducement to
Seller to enter into this Agreement and to consummate the transactions
contemplated herein, each Purchaser represents and warrants to Seller as
follows:

 

6.1           Authority.  Purchaser has the right, power, authority and capacity
to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform its obligations under this Agreement.  This
Agreement constitutes the legal, valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with the terms hereof.

 

6.2           No Consent.  No consent, approval, authorization or order of, or
any filing or declaration with any governmental authority or any other person is
required for the consummation by the Purchaser of any of the transactions on its
part contemplated under this Agreement.

 

6.3           No Conflict.  Neither the execution, delivery or performance of
this Agreement, or the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or will (with or without notice or lapse of
time or both) result in a termination, breach or violation of (i) any
instrument, contract or agreement to which Purchaser is a party or by which it
is bound; or (ii) any federal, state, local or foreign law, ordinance, judgment,
decree, order, statute or regulation, or that of any other governmental body or
authority, applicable to Purchaser.

 

6.4           Potential Loss of Investment.  Purchaser understands that an
investment in the BVI Shares is a speculative investment which involves a high
degree of risk and the potential loss of its entire investment.

 

6.5           Receipt of Information.  Purchaser has received all documents,
records, books and other information pertaining to its investment that has been
requested by the Purchaser, including without limitation, a certificate of good
standing of the Company, its articles of incorporation and bylaws.

 

6.6           No Advertising.  At no time was the Purchaser presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.

 

6.7           Investment Experience.  The Purchaser is (i) experienced in making
investments of the kind described in this Agreement, (ii) able, by reason of its
business and financial experience to protect its own interests in connection
with the transactions described in this Agreement, and (iii) able to afford the
entire loss of its investment in the Shares.

 

6.8           Investment Purposes.  The Purchaser is acquiring the BVI Shares
for its own account as principal, not as a nominee or agent, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof in whole or in part and no other person has a direct
or indirect beneficial interest in the amount of restricted Shares the Purchaser
is acquiring herein.  Further, Purchaser does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the BVI
Shares the Purchaser is acquiring.

 

 7.      Indemnification; Survival.

 

7.1           Indemnification.  Each party hereto shall jointly and severally
indemnify and hold harmless the other party and such other party’s agents,
beneficiaries, affiliates, representatives and their respective successors and
assigns (collectively, the “Indemnified Persons”) from and against any and all
damages, losses, liabilities, taxes and costs and expenses (including, without
limitation, attorneys’ fees and costs) (collectively, “Losses”) resulting
directly or indirectly from (a) any inaccuracy, misrepresentation, breach of
warranty or non-fulfillment of any of the representations and warranties of such
party in this Agreement, or any actions, omissions or statements of fact
inconsistent in any material respect with any such representation or warranty,
or (b) any failure by such party to perform or comply with any agreement,
covenant or obligation in this Agreement.

 

7.2           Survival.  All representations, warranties, covenants and
agreements of the parties contained herein or in any other certificate or
document delivered pursuant hereto shall survive the date hereof until the
expiration of the applicable statute of limitations.

 

8.      Miscellaneous.

 

8.1           Further Assurances.  From time to time, whether at or following
the Closing, each party shall make reasonable commercial efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
reasonably necessary, proper or advisable, including as required by applicable
laws, to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement.

 

8.2           Notices.  All notices or other communications required or
permitted hereunder shall be in writing and shall be deemed duly given (a) if by
personal delivery, when so delivered, (b) if mailed, three (3) business days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipients at the
addresses set forth on the signature page(s), or (c) if sent through an
overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent to the addresses of the
parties as indicated on the signature page(s) hereto. Any party may change the
address to which notices and other communications hereunder are to be delivered
by giving the other parties notice in the manner herein set forth.

 

8.3           Choice of Law.  This Agreement shall be governed, construed and
enforced in accordance with the laws of Taiwan (R.O.C.), without giving effect
to its principles of conflicts of law.

 

8.4            Disputes.  In the event a dispute arises regarding this
Agreement, or concerning any matter arising out of this agreement, the parties
shall attempt to resolve such dispute through negotiation and/or formal
mediation.

 

8.5            Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties in respect of the transactions contemplated
hereby and supersedes all prior and contemporaneous  agreements, arrangements
and understandings of the parties relating to the subject matter hereof.  No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement. 

 

8.6           Assignment. Each party's rights and obligations under this
Agreement shall not be assigned or delegated, by operation of law or otherwise,
without the other party's prior written consent, and any such assignment or
attempted assignment shall be void, of no force or effect, and shall constitute
a material default by such party.

 

8.7           Amendments.  This Agreement may be amended, modified, superseded
or cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto.

 

8.8           Waivers.  The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same.  No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.

 

8.9           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts and by facsimile, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

8.10          Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

8.11         Interpretation.  The parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them, and that the provisions
of this Agreement therefore shall not be construed against a party or parties on
the ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.

 

                IN WITNESS WHEREOF, the parties have duly executed this Stock
Purchase Agreement as of the date first above written.

 

 SELLER:                                                                               
              PURCHASER:

 

 

 

/s/ Chang, Hsin-Yu

Chang, Hsin-Yu

 (50,000BVI Shares)

 

 

 

San Lotus Holding Inc. (a California Corporation)

 

By: /s/ Chen, Kuan-Yu

      Chen, Kuan-Yu

      Chairman

       

 

 